DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first concave recess is aligned with a first position at a first end of the grit roller…and the second concave recess is aligned with a second position at a second end of the grit roller “ (claim 2) and “the third concave recess is aligned with a first position at a first end of the second grit roller … and the fourth concave recess is aligned with a second position at a second end of the second grit roller” (claim 7).  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  As best understood, the drawings (FIGS. 6 and 7) fail to show the underlined limitations above.  Applicant’s drawings only show first concave recess 81 is located at a first end 36R, and second concave recess 82 is located closer to a second end 36L than the first concave recess, and third and fourth concave recesses are not located at positions aligned with ends of the second grit roller.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 10-11 of claim 1 recites “from a downstream side of the platen to the upstream side”, which should be replaced with --a downstream side to an upstream side--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the first concave recess is located toward the second end (a left end 36L, FIG. 6) of the grit roller away from the first end (a right end 36R, FIG. 6) of the grit roller” and “the second concave recess is located at  toward the first end of the grit roller away from the second end of the grit roller”.  These limitations appear confusing because the limitations appear to contradict the language of claim 2, which requires the first concave recess to be located “at the first end” and second concave recess to be located “at the second end”. How are both the first concave recess and the second concave recess aligned with positions at the first end and the second end of the grit roller respectively, as required by claim 2, and also be located at positions more inward from the first end and the second as required by claim 3?  Correction is required.
Regarding claim 4, the phrase “substantially triangular” in claim 4 is a relative phrase which renders the claim indefinite. The phrase “substantially triangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill is not able to determined what is, and what is not considered "substantially triangular". Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yamada et al. JP 10-035186 (hereinafter “Yamada”) in view of Murayama JP 2002-254737 (hereinafter “Murayama”), and further in view of Watanabe et al. US 2019/0306356 (hereinafter “Watanabe”).
Regarding claim 1, Yamada teaches an inkjet printer comprising: 
a platen (horizontal portion of platen 2) that receives a recording medium thereon; 
an ink head (26) including a nozzle that discharges ink onto the recording medium placed on the platen and that moves in a main scanning direction; 
a guide (upstream portion of 2 that is arc-shaped) located on an upstream side of the platen in a secondary scanning direction perpendicular to the main scanning direction and that guides the recording medium toward the ink head, the guide including an upper surface tilted obliquely downward from a downstream side of the platen to the upstream side in the secondary scanning direction; and 
a grit roller (12) provided in the platen and that moves the recording medium placed on the platen in the secondary scanning direction; 
wherein the guide includes at least one reference mark (20 or 20’) for positioning a sheet at a reference position.
Yamada fails to explicitly teach
the guide as a separate member from the platen, and
wherein the reference mark includes at least one concave recess that is recessed from the upper surface of the guide and indicates a position of the grit roller in the main scanning direction.
While Yamada teaches the guide and the platen as a single member, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have the guide be separate from the platen, since it has been held that constructing a formerly integral structure in various elements involves routine skill in the art.
Murayama teaches a similar reference that incorporate a reference mark (S2, which are drawn or through holes) that indicates a position of a grit roller (16A) to ensure the lateral end of a recording medium is properly aligned with the grit roller prior to a conveyance operation. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Yamada’s device with the grit roller and least one reference mark arrangement as taught by Murayama in order to ensure the recording medium is properly set to the guide and grit roller, thereby preventing the sheet from skewing.
	Watanabe teaches the concept of a reference mark (685) to be a concave unit as known equivalent to a drawn (printed) mark on a supporting face (681) to indicate a reference position to user.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to subsittute Yamada’s reference mark (drawn) with the concave unit as taught by Watanabe since each reference mark were art-recognized equivalents for providing visual guidance for setting the recording medium to a user.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Yamada in view of Murayama, in view of Watanabe, and further in view of Maruyama JP 2001-294360 (hereinafter “JP ‘360”).
Yamada fails to teach a cutting head.
JP ‘360 teaches a similar device for with a cutting head including a cutter 13 that moves in a main scanning direction to cut the recording medium on the platen. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Yamada’s device to include a cutter head as taught by JP ‘360 in order to provide the benefit of feeding rolled paper to be cut as an alternative to pre-cut recording medium.
Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653